Citation Nr: 1602469	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for bilateral pes planus with osteroarthritis of the left first metatarsal and interphalangeal joints, rom February 1, 2014.

2.  Entitlement to an increased rating for bilateral pes planus with osteoarthritis of the left first metatarsal and interphalangeal joints.

3.  Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include the question of whether termination of a TDIU, effective February 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 to December 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2013 rating decision in which-in connection with a claim for increased rating-the RO in Albuquerque, New Mexico, reduced the rating  for service-connected bilateral pes planus with osteoarthritis of the left first metatarsal and interphalangeal joints, from 50 percent to 10 percent, effective February 1, 2014, and terminated the Veteran's award of TDIU, effective the same date.  In December 2013, the Veteran filed a notice of disagreement (NOD) in which he disagreed with the reduction of his rating and indicated he believed a rating in excess of 50 percent was warranted.  The Veteran also expressed his disagreement with the termination of TDIU.  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the next month.  Jurisdiction over the Veteran's claims has since been transferred to the RO in Los Angeles, California. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.

For reasons explained below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that the matters of service connection for diabetes mellitus and liver disease appear to have been raised by the Veteran in his December 2013 NOD.  As these claims have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b)(2015).


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

In February 2011, the Veteran underwent a VA examination of his feet in connection with his claim.  Based on that examination, VA proposed to reduce the disability rating for the Veteran's bilateral pes planus with osteoarthritis of the left first metatarsal and interphalangeal joints (hereinafter, "foot disability") from 50 percent to noncompensable level.  In the November 2013 rating decision effectuating the reduction, the rating was reduced not to zero but to 10 percent, based on the fact that  service connection for pes planus at least a 10 percent level had been in effect for over 20 years, and was thus, protected.  See 38 C.F.R. 
 3.951(b).

In November 2015, the Veteran submitted private medical records showing that, in September 2015, he underwent surgery on the first metatarsophalangeal joint of his left foot.  

Therefore, as the evidence submitted shows a possible worsening of the Veteran's foot disability since the last VA examination, the Board finds that further examination to obtain contemporaneous clinical findings responsive to applicable rating criteria is needed to resolve the claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the matter of the Veteran's entitlement to restoration of the previously assigned 50 percent rating for the service-connected foot disability, the Board points out that resolution of this matter frames the period(s) and rating(s) for consideration; however, the Board is deferring consideration of the restoration matter pending competition of the actions herein requested.  In this regard, when considering the propriety of a reduction, VA must focus on the evidence of record available to the AOJ at the time the reduction was effectuated.  However, as post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement (Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992)), and, given the information being requested, the Board finds that deciding the restoration claim, at this juncture, would be premature. 

Likewise, with regard to the TDIU claim, the Board notes that, as resolution of the restoration and higher rating claims on appeal could, potentially, result in restored, or current, eligibility for a schedular TDIU (see 38 C.F.R. § 4.16(a)) (2015), the matters are inextricably intertwined, and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As  adjudication of the TDIU claim at this juncture would also be premature, this claim is being remanded, as well.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655(b)(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy of correspondence referencing the time and date of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any VA treatment records . 

The claims file also indicates that there may be relevant Social Security Administration (SSA) records outstanding.  .  In multiple statements to VA, as well as in his December 2013 NOD, the Veteran indicated he received SSA disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination made concerning claims filed by the Veteran, as well as copies of all medical records underlying that determination.  Such records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any relevant private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In this regard, in his December 2013 NOD, the Veteran indicated that he had not sought treatment at VA for his foot disability, but had instead received treatment through a private doctor.  Therefore, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include from his private doctor(s). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  In adjudicating the claim for increase, the AOJ should consider and discuss  whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to  Hart v. Mansfield, 21 Vet. 505, 509-10 (2007), is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim which is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the evidentiary record.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician (preferably, a podiatrist) for evaluation of his bilateral pes planus with osteoarthritis of the left first metatarsal and interphalangeal joints.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include any testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify, and provide comment as to the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected bilateral pes planus with osteoarthritis of the left first metatarsal and interphalangeal joints. The examiner should describe the functional effects of the Veteran's foot disability on his activities of daily living, to include employment.
Also, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the current claim for increased rating-excluding the periods during which a temporary, total rating was assigned-the Veteran's service-connected bilateral foot disability has changed in severity;  and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above) is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

